This bill was filed to set aside and cancel an alleged fraudulent deed. We have examined the record with great care, and are impressed with the strength of appellant's case. The testimony shows however that the findings of the Chancellor, affirmed by the court en banc, dismissing the bill, are supported by evidence that is real and substantial. Even if we have a doubt of the correctness of that conclusion it would not be enough to justify our setting aside those findings, which involve the credibility of witnesses and the weight to be given their testimony, *Page 22 
and have the effect of a verdict of a jury. Nothing but clear error would warrant such action on our part, and it does not appear here: Cruzan v. Cruzan, 243 Pa. 165, 89 A. 876;Heffernan v. Heffernan, 344 Pa. 137, 23 A.2d 424.
Decree affirmed.